                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 TRUSTEES OF THE UNIVERSITY OF
 PENNSYLVANIA,

         Plaintiff,
                         v.                                Civil Action No. 2:15-cv-06133-PD

 ELI LILLY AND COMPANY,
 IMCLONE LLC, and
 BRISTOL-MYERS SQUIBB COMPANY,

         Defendants.



                         STIPULATION AND [PROPOSED] ORDER

       The Court having issued an Order on May 29, 2019 (Dkt. 99), adopting a Joint Proposed

Scheduling Order that was submitted on May 28, 2019 (Dkt. 98), and the Court having left open

the date for the Markman hearing, ordering that the hearing shall be held “January 13, 2020, or

as soon as possible thereafter” (Dkt. 98), the parties to this action hereby stipulate as follows and

request that the Court act thereon:

       1.       The Parties propose and request that the Court assign one of the following dates

as the date for the Markman hearing: February 4, 5, 11 or 12, 2020. The Parties anticipate that

the hearing will require up to three hours of presentation, equally divided, and agree to that time

limit as the maximum amount of time that they will spend making their presentation. If the

Court is not available on any of those dates, the parties will propose other dates, likely after

February 2020, as counsel for the parties are committed to other matters (including multiple

trials) during January and February, except on the dates provided.



                                                 {01654403;v1}1
       2.        The date for the Parties to make simultaneous filing of their Opening Claim

Construction Briefs shall be extended from November 21, 2019 to November 26, 2019. In all

other respects, the Order setting the schedule for this matter (Dkt. 99, referring to Dkt. 98) shall

remain in effect.

       3.        The Opening Claim Construction Briefs and the Responsive Claim Construction

Briefs (to be submitted by December 19, 2019, per Dkt. 99) will not exceed 25 pages in length.

       4.        The Parties may submit one video tutorial per side to the Court on the technology

associated with the asserted patent claim up to two weeks before the Markman hearing.

       5.        In the event that the plaintiff determines to call one or both of its expert declarants

to testify live at the Markman hearing, plaintiff will notify defendants by thirty days before the

hearing. Defendants did not submit any declarations in support of their claim construction

positions, and Defendants therefore do not intend to call any witnesses of their own to testify live

at the Markman hearing. The presentation of argument about the disputed claim terms will be on

a term-by-term basis, except that similar claim terms may be grouped to streamline the parties’

presentations.


IT IS SO STIPULATED.

Dated: November 15, 2019                                           Respectfully submitted,

/s/ Andrew A. Chirls                                               /s/ Nicole D. Galli

Andrew A. Chirls (No. 35422)                                       Nicole D. Galli (PA Id. #78420)
Fineman Krekstein & Harris, P.C.                                   Law Offices of N.D. Galli LLC
1801 Market Street, Suite 1100                                     2 Penn Center Plaza, Suite 910
Philadelphia, PA 19103                                             1500 JFK Blvd.
achirls@finemanlawfirm.com                                         Philadelphia, PA 19102
(215) 893-8715                                                     ndgalli@ndgallilaw.com
                                                                   (215) 525-9580




                                                  {01654403;v1}2
OF COUNSEL:

Jonathan G. Graves                                      George F. Pappas
jgraves@cooley.com                                      gpappas@cov.com
Cooley LLP                                              Michael N. Kennedy
One Freedom Square                                      mkennedy@cov.com
Reston Town Center                                      Matthew Kudzin
11951 Freedom Drive                                     mkudzin@cov.com
Reston, VA 20190                                        Covington & Burling LLP
(703) 456-8000                                          850 Tenth Street, NW
                                                        Washington, DC 20001-4956
Bonnie Weiss McLeod                                     (202) 662-6000
bweissmcleod@cooley.com
DeAnna Allen                                            Attorneys for Defendants Eli Lilly and
dallen@cooley.com                                       Company, ImClone LLC, and Bristol-
Cooley LLP                                              Myers Squibb Company
1299 Pennsylvania Avenue, NW
Suite 700
Washington, DC 20004
(202) 842-7896

Susan Krumplitsch
skrumplitsch@cooley.com
Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
(650) 843-5000

Attorneys for Plaintiff The Trustees
of The University of Pennsylvania




                                       {01654403;v1}3
                                             ORDER

       AND NOW, this ___ day of ______________, 2019, it is hereby ORDERED that the

Markman hearing in this matter shall be held on February ___, 2019, at ___ a.m./p.m. The Court

has set aside three hours for the presentations of the Parties. Paragraphs 2, 3, and 4 of the

Stipulation set forth above are approved and so ORDERED.

                                              BY THE COURT:



                                              ________________________
                                              PAUL S. DIAMOND, J.




                                                {01654403;v1}4
